Exhibit 23 Consent of Independent Registered Public Accounting Firm Hecla Mining Company Capital Accumulation Plan Spokane, Washington We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (No. 333-176364 and 333-195019) of Hecla Mining Company of our report dated June 19, 2015, relating to the financial statements and supplemental schedule of Hecla Mining Company Capital Accumulation Plan which appear in this Form 11-K for the year ended December 31, 2014. /s/ BDO USA, LLP Spokane, Washington June 19, 2015
